COWEN, Circuit Judge,
dissenting.
This case presents a number of difficult Fourth Amendment issues and I join in the majority’s resolution of all of them with the exception of the conclusion reached in Section II.B. I believe that the law enforcement agents who decided to conduct a “bottom to top search” of 522 West Venango Street created the exigent circumstances upon which they now rely to justify their warrantless search of the defendants’ *1258apartment. Therefore, I would hold that the evidence obtained from the yard behind 522 West Venango Street as well as the evidence found within the defendants' apartment should be suppressed as obtained in violation of the Fourth Amendment. I respectfully dissent from that part of the majority opinion which holds otherwise.
I.
Before explaining why I find that the exigent circumstances exception to the Fourth Amendment has not been satisfied here, I believe a brief discussion of arrest warrants and the power they confer upon law enforcement officials is appropriate. A valid arrest warrant carries with it the implicit but limited authority to enter the residence of the person named in the warrant in order to execute that warrant. Payton v. New York, 445 U.S. 573, 603, 100 S.Ct. 1371, 1388, 63 L.Ed.2d 639 (1980). An arrest warrant does not give officers the authority to enter the home of a third person to execute the warrant; usually a search warrant for such a residence is required. Steagald v. United States, 451 U.S. 204, 215-16, 101 S.Ct. 1642, 1649-50, 68 L.Ed.2d 38 (1981). Courts which have addressed the issue have held that in order to lawfully enter a residence to execute an arrest warrant, the officer must have a “reasonable belief” that the subject of the warrant resides at the home to be searched. See Perez v. Simmons, 884 F.2d 1136 (1988), modified, 900 F.2d 213 (9th Cir.1990)1; United States v. Ramirez, 770 F.2d 1458, 1460 (9th Cir.1985); United States v. Dally, 606 F.2d 861 (9th Cir.1979); Bratton v. Toboz, 764 F.Supp. 965, 971-72 (M.D.Pa.1991). If no “reasonable belief” exists that the subject of the warrant can be found in a particular dwelling, a search warrant is needed to enter that dwelling absent some established exception to the warrant requirement.
The government here claims that its agents possessed a “reasonable belief” that Santiago resided at 522 West Venango Street. However, the facts of this case do not even vaguely resemble the facts established in those cases in which a “reasonable belief” has been found to exist. A “reasonable belief” has been found to exist where law enforcement agents had recently received reliable information that the subject of the warrant was currently residing at a particular address, Bratton, 764 F.Supp. at 972, had themselves observed the subject entering and leaving the residence in question with a key, Harper, 928 F.2d at 896; Dally, 606 F.2d at 862, or had verified through positive photo identification by neighbors that the subject resided at the place in question. Ramirez, 770 F.2d at 1459.
Here, law enforcement agents went to 522 Venango Street because court documents that were nearly nine months old indicated that 522 West Venango Street was Santiago’s last place of residence. Those documents did not include an apartment number. When the agents arrived and discovered that 522 West Venango was a multi-unit dwelling they conducted no surveillance to determine whether Santiago still lived there, made no attempt to determine which apartment he lived in and, in fact, proceeded in the face of a completely negative response by neighbors who were shown Santiago’s photograph for identification purposes.2 In addition, at the suppression hearing, Agent Allen testified that including himself, five officers had been dispatched to execute the Santiago warrant. Agent Allen conceded that with such a number of agents both doors leading out of the building could have been guarded in order to ensure that Santiago did not leave the building and evade arrest. Moreover, *1259these agents easily could have staked out the building to determine whether Santiago did, in fact, live there, despite neighbors’ statements to the contrary, and in which apartment.
Despite an almost complete lack of knowledge as to whether Santiago lived in this particular building, and indeed having been told by neighbors that they had never seen him, the agents immediately decided to simply start on the ground floor of the building and work their way to the top in an effort to locate Carlos Santiago. Their first stop was the first floor apartment in which the defendants lived.
It is not absolutely clear what transpired when Agent Allen and his fellow officers arrived at the defendants’ door. At the suppression hearing, Agent Allen agreed that upon reaching the door, he knocked and stated “Police, let me in” or “This is the police, open the door.” One defense lawyer suggested the following to Agent Allen: “You said let me in. You had a warrant. Let me in, correct?” App. at 193. Agent Allen agreed that this is what he had said.
There can be no question but that the officers demanded that the defendants open the door to the apartment and misrepresented their authority to enter. Indeed, the majority seemingly agrees that the officers did not simply request entry, as it states that “Allen ... ordered the occupants to open the door,” Maj. Typescript Op. at 1250 (emphasis added), and characterizes Allen’s words as having been “stated in the imperative, rather than as a request.” Maj. Typescript Op. at 1253.
There is also no doubt that the officers asserted an authority to enter the defendants’ apartment which they simply did not possess. As noted by the majority, the officers had no knowledge as to who was inside the first floor apartment. Moreover, the officers clearly lacked a reasonable belief that Santiago lived in the first floor apartment and thus could claim no authority to enter on that basis. While their statement that they had a warrant was technically correct, I do not agree with the majority that we are confined to determining the technical truth of the officers’ assertion. Clearly the officers here simply stated that they had a warrant in order to buttress their demand that the occupants of the apartment grant them entry.
Nevertheless, the majority upholds the legitimacy of the warrantless entry into the defendants’ home by relying upon the exigent circumstances exception to the Fourth Amendment’s warrant requirement. The majority finds the agents’ entry justified based upon the throwing of drugs out the bathroom window of the first floor apartment. The majority concludes that because the agents’ demand for entry was not “unlawful” it cannot be said that their demand for entry impermissibly created the exigency upon which they seek to rely. I do not agree.
While law enforcement officials have a right to conduct reasonable investigations into criminal activity, a plan by officers to demand entry into every apartment in a multi-unit dwelling in order to locate the subject of an arrest warrant is neither reasonable nor within the purview of Fourth Amendment teachings. Moreover, I do not agree with the majority that those cases dealing with involuntary or coerced consent to search have no bearing on the case presently before us. While this is not a case in which law enforcement officials gained access to the defendants’ home through coercion or trickery, it is important to note that if the agents had gained entry through consent based on their demand, the consent would be deemed involuntary and suppression would be appropriate. See United States v. Winsor, 846 F.2d 1569, 1573 (9th Cir.1988) (no consent as matter of law where officers demanded entry under color of law); United States v. Edmondson, 791 F.2d 1512, 1514, 1515 (11th Cir.1986) (defendant’s opening door following command of “FBI. Open the door.” not voluntary consent to entry); cf. United States v. Tobin, 923 F.2d 1506, 1512 (11th Cir.1991) (en banc) (when government agent knocked on defendants’ door for three to four minutes as he shouted in English and in Spanish, “I’m a police officer, I would like to talk to you, I need for you to come here,” agent’s *1260words were “in the form of a request” which the defendant was free to deny, and thus decision to open door was voluntary), cert. denied, — U.S. -, 112 S.Ct. 299, 116 L.Ed.2d 243 (1991). Just as a baseless assertion of authority may not serve as the predicate to a finding of voluntary consent to entry, law enforcement agents may not rely on the exigency created by such an unjustified assertion of authority.
II.
Where an exigency which would normally justify a warrantless entry is created by the government, the government cannot rely on that exigency. United States v. Duchi, 906 F.2d 1278, 1284-85 (8th Cir.1990); United States v. Timberlake, 896 F.2d 592, 597 (D.C.Cir.1990); United States v. Curzi, 867 F.2d 36, 43 n. 6 (1st Cir.1989); United States v. Webster, 750 F.2d 307, 327 (5th Cir.1984), cert. denied, 471 U.S. 1106, 105 S.Ct. 2340, 2341, 85 L.Ed.2d 855, 856 (1985); United States v. Thompson, 700 F.2d 944, 950 (5th Cir.1983). A number of courts have addressed the issue of when police may rely on exigencies which their own behavior appears to have created. In Timberlake, for example, the D.C. Circuit noted that once officers knocked on the door and shouted “police, open the door,” those inside the apartment were likely to destroy evidence and thus an exigency which would justify warrantless entry did technically exist. 896 F.2d at 594. However, the court also cautioned that the “critical point [was] that there w[ere] no exigent circumstances justifying a police demand for admission, and subsequent entry, into Mrs. Timberlake’s home without her permission.” Id. at 597 n. 3. As a result, the court held that the police could not rely on the exigency created by their own conduct to justify the subsequent war-rantless search.
Similarly, in Duchi, the police drastically altered a package of drugs being sent to the defendant and then delivered it to the defendant’s home. In making a warrant-less entry into the defendant’s home, the police sought to rely on the exigent circumstances exception, contending that when defendant noticed the alteration of the package he would attempt to destroy the evidence contained therein. The Eighth Circuit rejected the claimed exigency as justifying the warrantless entry, holding that the danger of destruction, while real and while creating an exigency, was also reasonably foreseeable and had been created by the behavior of the officers. 906 F.2d at 1285.
In reaching its conclusion the court in Duchi noted that
in some sense the police always create the exigent circumstances that justify warrantless entries and arrests. Their discovery of the criminal causes him to flee, their discovery of the contraband causes the criminal’s attempt to destroy or distort the evidence.
Id. at 1284. However, for that very reason, the court went on to note, when evaluating a claim that the police created the exigent circumstances upon which they seek to rely, the better inquiry is into the “reasonableness and propriety of the investigative tactics that generated the exigency.” Id. In making this antecedent inquiry into the appropriateness of investigative tactics, the court stated that the “deliberate creation of urgent circumstances is unacceptable.” Id. The court cautioned that “bad faith is not required to run afoul of the standard we adopt and apply today. As Justice Jackson noted, the danger to constitutional rights more often comes from ‘zealous officers’ rather than faithless ones.” Id. (quoting Johnson v. United States, 333 U.S. 10, 13, 68 S.Ct. 367, 368, 92 L.Ed. 436 (1948)).
United States v. Munoz-Guerra, 788 F.2d 295 (5th Cir.1986), also bears some similarities to the present case. In Munoz-Guerra, the court pointed out that war-rantless entry was a foregone conclusion the moment government agents revealed their identity to the defendant at his patio door. Id. at 298. Because of the likelihood that an exigency would arise when the presence of officers at the door was revealed, the court noted that the pertinent inquiry is “whether exigent circumstances justified the agents’ initial decision to ap*1261proach the patio door.” Id. Finding that no such circumstances existed, the court determined that the warrantless entry was unreasonable.
Unlike other courts of appeals, the Second Circuit has taken a seemingly narrow view of when an exigency can be said to have been created by the government. See United States v. MacDonald, 916 F.2d 766 (2d Cir.1990) (in banc), cert. denied, — U.S. -, 111 S.Ct. 1071, 112 L.Ed.2d 1177 (1991); United States v. Zabare, 871 F.2d 282 (2d Cir.1989), cert. denied, 493 U.S. 856, 110 S.Ct. 161, 107 L.Ed.2d 119 (1989); United States v. Cattouse, 846 F.2d 144 (2d Cir.), cert. denied, 488 U.S. 929, 109 S.Ct. 316, 102 L.Ed.2d 335 (1988). In MacDonald, the Second Circuit held that although the defendants’ attempt to flee when officers knocked on the door and announced their presence constituted an exigency allowing warrantless entry, that exigency had not been created by the government even though the occupants’ reactions were concededly foreseeable. 916 F.2d at 771. The majority explained its holding as follows
Exigent circumstances are not to be disregarded simply because the suspects chose to respond to the agents’ lawful conduct by attempting to escape, destroy evidence, or engage in any other unlawful activity. The fact that the suspects may reasonably be expected to behave illegally does not prevent law enforcement agents from acting lawfully to afford the suspects the opportunity to do so.

Id.

The dissent in MacDonald was not satisfied with this explanation, noting that agents had arrived at the defendants’ door with a battering ram, “plainly anticipating] that the announcement of their identity would precipitate an exigency.” Id. at 776 (Kearse, J., dissenting). The dissent concluded that “[w]e should not endorse such contrivances by law enforcement officials in their efforts to circumvent the Fourth Amendment’s warrant requirement.” Id. I agree with the MacDonald dissent that even when the conduct of government agents may be termed “lawful,” we must not countenance efforts to circumvent the warrant requirement. See Jacqueline Bryks, Exigent Circumstances and Warrantless Home Entries: United States v. MacDonald, 57 Brook.L.Rev. 307, 332 (1991) (criticizing Second Circuit’s conclusion that officers’ subjective intent is irrelevant to Fourth Amendment analysis as long as police may be said to have acted in objectively lawful manner).
In the present case, the majority concludes that because “the announcement was not unlawful,” under the reasoning of MacDonald government agents cannot be said to have created the exigency upon which they relied and thus the evidence recovered need not be suppressed. This conclusion is unjustified for two reasons. First, as noted, Agent Allen did not act lawfully in demanding entry to the defendants’ apartment because he asserted an authority to enter which he clearly did not possess. While the majority states that Agent Allen “spoke truthfully in identifying himself and the others as police and in stating that he had a warrant,” even the majority grudgingly concedes that “the words used did not fully inform the occupants of the nature of the officers’ business with them.” Maj. Typescript Op. at 1253. Moreover, as is evidenced by their unjustified demand to enter, I think it clear that the agents’ plan to start at the bottom and work their way to the top of the building was nothing more than an attempt to “smoke out” any wrongdoers, in other words, to create an exigency upon which the agents could then rely in conducting a warrantless search.
Because I agree with the majority of courts confronting this issue that we must look carefully at the facts of the particular case to determine how the exigent circumstances upon which the government seeks to rely came about, I would uphold the district court’s order suppressing the evidence obtained. On the record before us I cannot agree that the plan to demand entry to every apartment at 522 West Venango Street was reasonable or proper. See Duchi, 906 F.2d at 1284 (court should look to reasonableness and propriety of investiga*1262tive techniques used). In this case, agents were acting on information which was nine months old, clearly did not know which apartment Santiago lived in and did not bother to find out, and, in fact, had only received information that Santiago did not live in the multi-unit dwelling they found when they arrived at 522 West Venango Street.3 Nevertheless, the agents entered the building and began executing their plan to work their way from the bottom to the top of the building, demanding entry into the homes of those who lived there.
This case presents a substantial danger to the constitutional rights of apartment dwellers who simply happen to live in a multi-unit dwelling in which the subject of an arrest warrant may have once lived. I would conclude that the reasonably foreseeable consequence of pounding upon an apartment door and demanding entry under color of authority is that the occupant will either feel compelled to consent to entry or will attempt to flee or destroy evidence, resulting in exigent circumstances. While recognizing that law enforcement officers are free to rely upon exigent circumstances which arise through no effort on their part, I do not think the exception can or should be extended to a situation such as the one before us. To allow law enforcement officials to rely on an exigency created by their own conduct, conduct which was not warranted or authorized by the situation, unwisely allows evasion of the warrant requirement, thereby violating the sanctity of the Fourth Amendment.

. But see United States v. Harper, 928 F.2d 894, 896 (9th Cir.1991), in which the Ninth Circuit held that officers need "probable cause” to believe the subject of an arrest warrant resides in a particular place in order to enter that place to execute the warrant, rather than a "reasonable belief.”


. Indeed, Agent Allen testified that no one questioned had seen Carlos Santiago in the vicinity of 522 Venango Street that day, that month or in the first seven months of 1991.


. Indeed, as the agents later discovered, Carlos Santiago, the subject of the arrest warrant, did not live in any apartment at 522 West Venango Street.